DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed on November 16, 2021, in which claims 1-28 are presented for further examination.

Response to Arguments
Applicant’s arguments filed on November 16, 2021, with respect to claims 1-28
have been fully considered and are persuasive. The 35 USC 112 and double patenting rejection set forth in the last office action have been withdrawn.

Claim Rejections - 35 USC § 112
The 35 USC 112 (b) rejection set forth in the most recent office action has been withdrawn in the amendment filed on November 16, 2021.

Double Patenting
The double patenting rejection set forth the most recent office action has been withdrawn in light of the terminal disclaimer filed on November 16, 2021.

Allowable Subject Matter
Claims 1-28 are allowed in light of the prior art made of record. The following is an examiner’s statement of reasons for allowance: the claimed invention is a data subscription unit that is provided with a data interface coupled to multiple data source devices, a virtual machine is provided with multiple servers coupled to the data subscription unit to receive the data and a data unification module is configured to reformat and aggregate the data from the data subscription unit to generate unified data. The data conversion module comprises a backtesting utility that is configured to run the unified data through one or more of filters and conditions to generate backtesting data and run the backtesting data through one or more statistical algorithms to generate one or more metrics of the unified data and run the backtesting data through one or more non-statistical algorithms to determine one or more relationships amongst the backtesting data and generate backtesting results based on the one or more metrics and the one or more relationships, translate the backtesting results into one or more interactive visuals, and generate a graphical user interface for displaying the backtesting results and the one or more interactive visuals on a user device. The backtesting utility may be configured to update one or more of the displayed backtesting results and the one or more interactive visuals in response to one or more of user input via the GUI or updates to the unified data, the update being processed without re-running the one or more statistical algorithms and the one or more non-statistical algorithms. A data distribution receiver interface is coupled to the data distribution device. None of the prior art of record, singular and any order combination dynamically regenerates the results window of the interactive GUI to display updates to the graphic backtesting analytic indicators based on one or more changes to the received data without generating any further widows in the interactive GUI,  allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Long (US 2007/0156479) attempts to resolve a very different problem than Applicant's invention, and in so doing, is utilizing a completely different approach and different tools. Long describes using direct data (i.e., data selected by a user) to perform forecast modeling to predict market price movements (see, paras. [0008] and [0016]). The claimed invention is directed to generating data analytics when some of the direct data is actually missing, where the claimed features modeling generates data analytics despite the missing direct data-not by filling in missing direct data, but by assessing patterns and inferences in 'non-direct' data ("additional data") obtained from external sources.
White (US 2014/0229407) discloses that recipients of an announcement have a means to indicate the relevance of an announcement, and that a machine learning system can identify and record those recipients, to collect examples of communications that are "helpful" or "unhelpful." See, para. [0024]. White, however, does not teach, disclose or suggest generating target data analytics when some of the direct data is actually missing. Instead, White relates to distributing 
US 2014/0344186 (it is involved in determining a baseline probability for at least one financial instrument attribute of a financial instrument, input current market data associated with the financial instrument, match one or more portions of the current market data with historical market data average outcomes of matched historical market data and provide a probabilistic outcome for the at least one financial instrument attribute based on the matched historical market data and the current market data) 
US 9,792,650 (it is involved in generating and display a first interactive GUI on a display screen. The first interactive GUI simultaneously displays live market data and information received via live data feeds in the form of dynamic market window displaying user-selected multimedia content, live market statistics, and execution icon that when selected, invokes communicating device to generate and transmit a transaction execution command in order to enable users to effectively and actively trade from a mobile handheld device since the users can receive, view, display, sort, manage, transmit, and interact with real-time data and information in a meaningful and precise manner).
US 2014/0279695 (it is involved in acquiring data of multiple financial models. The software module is configured to select one benchmark model, where the benchmark model is indicated by a user or automatically determined, use a stepwise-superior-predictive-ability test to evaluate performance of the financial models and select one benchmark model, where the benchmark model is indicated by a user or automatically determined, thus ensures top performance with increasing test power, and also reduces the data snooping bias.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        November 23, 2021